UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID L. MORELAND, )
)
Plamtlf£ ) Case: 1:18-cv-03166
§ Assigned To : Unassigned
V' ) Assign. mate : 12/10;2013 F DECK)
' ' ' . Civ. -
RANDAL J. HALL, er_ al., ) Descnptlc)n. Pro Se Gen (
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. l977). A complaint “that is excessively long, rambling, disjointed, incoherent, or full of
irrelevant and confusing material will patently fail [Rule 8(a)’s] standard, and so will a complaint

that contains an untidy assortment of claims that are neither plainly nor concisely stated, nor

meaningfully distinguished from bold conclusions, sharp harangues and personal comments.”
Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), ajj”d sub nom. Cooper v. D.C., No. 17-7021,
2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint falls within this category.
Plaintiff has filed a prolix complaint which consists of over 400 pages. He has also filed
approximately 12 'binders containing thousands of pages of exhibits.A He sues 486 defendants
The complaint ranges in topics, including, but not limited to: various decades-old employment
disputes, prior cases filed in other state and federal courts, and a discussion of plaintiff"s opinions
on world history and religion. As drafted, the complaint fails to meet the minimum pleading
standard set forth in Rule 8(a). Plaintiff also fails to establish entitlement to relief or appropriate
jurisdiction. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

OM# <). au

Date: January 3 , 2019 U`nited States District Judge

 

